DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 2/19/2021. Claims 1-12 remain cancelled.  Amendments to claims 13, 15-18, 21, 23 and 27 have been entered.  Claims 13-32 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 and 32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 15-17 and 32 recite “timely confirming the unacceptable fraud risk” which does not make clear what constitutes “timely”. It is not clear what the Applicants mean by this limitation, especially the emphasized portions. The specification only gives the following definition as “Timeliness is defined by whether a process can be performed prior to total loss SMRH 4104323341 -17- Docket No 25GB-168332 still be timely, if a goal of a specific implementation is to stop a purchased item from being shipped to a fraudster.” As such, the metes and bounds of this term are unclear.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 13 is directed to a process and claim 27 is directed to a system, i.e. a machine performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for determining transaction fraud, i.e. mitigating risk, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Applying specific descriptors, based on rules, to transactions that exceed a fraud threshold in order determine if said transaction is linked to other transactions within a grouping of transactions to determine fraud is a business solution and abstract idea directed to mitigating risk in the realm of financial commerce, i.e. sales activities.
	The claimed limitation steps, referring to the process of claim 13, both individually and in combination, recite “generating, based at least on data shared from one or more stakeholders from among a set of stakeholders, one or more rules to determine an applicability of descriptors to specific transactions; accessing a transaction record template related to the specific transactions; accessing, a transaction-agnostic linking descriptor stored in association with the transaction record template, the transaction-agnostic linking descriptor being applicable to at least a portion of the transaction record template, the transaction-agnostic linking descriptor including data associated with the specific transactions related to the transaction record template; receiving first information from a first stakeholder of the set of stakeholders regarding a first commercial transaction via a payment network that has a level of fraud risk that exceeds an acceptable fraud risk threshold, the set of stakeholders including at least a merchant and an issuer, the first commercial transaction being a member of the specific transactions related to the transaction record template; generating an instance of the transaction record template using the first information from the first stakeholder regarding the first commercial transaction; applying a first rule from among the one or more rules to the first commercial transaction to evaluate an applicability of a first descriptor to the first commercial transaction, the first commercial transaction being associated with a first cryptic description, the first descriptor providing first data to facilitate recognition of the first commercial transaction more so than the first cryptic description; 2Atty Docket No.: 2007.046US I determining that the first descriptor is applicable to the first commercial transaction based on the first rule; applying the transaction-agnostic linking descriptor to the instance of the transaction record template to assist in determining whether the first commercial transaction is linked to a second commercial transaction that has been performed in association with the first commercial transaction and that has been determined to be valid; determining whether the first commercial transaction is linked to the second commercial transaction based on the applying; at least based on the determination whether the first commercial transaction is generating a fraud risk message for the first commercial transaction; and collaboratively sharing the fraud risk message and the first descriptor to the first stakeholder or a second stakeholder from among the set of stakeholders in the first commercial transaction.” is a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under Certain Methods of Organizing Human Activity but for the recitation of a generic processor suitably programmed. That is, other than reciting  “at least one hardware processor executing computer instructions”, there is nothing in the claim element which takes the claim out of the Certain Methods of Organizing Human Activity grouping. The processor is used to gather (via a generic payment network), analyze, apply and determine associations between information to determine fraud.  Furthermore, the limitations of “applying a first rule from among the one or more rules to the first commercial transaction to evaluate an applicability of a first descriptor to the first commercial transaction, the first commercial transaction being associated with a first cryptic description, the first descriptor providing first data to facilitate recognition of the first commercial transaction more so than the first cryptic description; 2Atty Docket No.: 2007.046US I determining that the first descriptor is applicable to the first commercial transaction based on the first rule; applying the transaction-agnostic linking descriptor to the instance of the transaction record template to assist in determining whether the first commercial transaction is linked to a second commercial transaction that has been performed in association with the first commercial transaction and that has been determined to be valid; determining whether the first commercial transaction is linked to the second commercial transaction based on the applying; at least based on the determination whether the first commercial transaction is linked to the second commercial transaction, generating a fraud risk message for the first sharing the fraud risk message and the first descriptor to the first stakeholder or a second stakeholder from among the set of stakeholders in the first commercial transaction.”, under its broadest reasonable interpretation, covers performance of limitations that can be evaluated in the human mind but for the recitation of a generic computer component and therefore fall under the “Mental Processes” grouping.  That is, other than the mere nominal recitation of “at least one hardware processor executing computer instructions” and a “payment network” there is nothing in the claim elements that takes the recited steps above out of the Mental Processes grouping.  Thus, the claim recites an abstract idea.  
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using “at least one hardware processor executing computer instructions” and a “payment network” to perform the steps of generating, accessing, accessing, receiving, generating, applying, determining, applying, determining, generating and sharing. The computing device, i.e. processor, and the payment network is recited at a high-level of generality (i.e., as a generic processor and memory suitably programmed and an information/data transmission network to performing generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the exception using generic computer components, or merely using a computer as a tool to perform an abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. financial transactions, see MPEP 2106.05(h). Furthermore, the steps of “accessing a transaction record template related to the specific transactions; accessing, a transaction-agnostic linking descriptor stored in association with the transaction record template,…” and “receiving first information…” are merely data gathering steps akin to adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g).  Merely determining if information within a group of data, i.e. transactions, is associated or correlated such that a fraud determination can be made and shared among entities is not a practical application of the abstract idea.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic processor suitably programmed and a payment network to perform the generating, accessing, accessing, receiving, generating, applying, determining, applying, determining, generating and sharing steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the exception using generic computer components, or merely using a computer as a tool to perform an abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. financial transactions, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, the steps of claim 13 are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Gathering/receiving, analyzing, associating, correlating and determining if receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. and OIP Techs., see MPEP 2106.05(d)(II). 
Dependent claims 14-26 and 28-32 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 USC 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 14 and 31 recite “receiving second information regarding the first commercial transaction from a second stakeholder; and determining based on the second information that the first commercial transaction has the level of fraud risk that exceeds the acceptable fraud risk threshold.” which is merely receiving data and determining a fraud level recited at a high level of generality and a fundamental economic practice that can be evaluated in the human mind. Claims 15 and 32 recite “obtaining cardholder confirmation of an unacceptable 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for determining transaction fraud, i.e. mitigating risk further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for determining transaction fraud, i.e. mitigating risk) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a processor with memory suitably programmed and a payment network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for determining transaction fraud, i.e. mitigating risk) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 13-32 filed in the remarks dated 2/19/2021 have been fully considered but they are not persuasive. 
Applicant argues “…the claimed invention provides automated transaction recognition capability to address a problem that arises out of the use of technology. In particular, the claimed invention provides a technology solution that mitigates against do-not-recognize (DNR) transactions that specifically arise from the use of electronic payment networks.” Further, Applicant argues “The claims are directed to a specific way for a computer system and 
	Applicants claim a series of steps directed to solving the abstract idea of determining fraud which is a fundamental economic practice to mitigate risk.  The abstract idea of determining fraud from analyzing transaction data did not arise due to the advent of computing technology, i.e. processors and networks, nor from the amounts of data processed, as this has always been a fundamental economic business problem. Automating this abstract idea through programming a generic processor to receive, analyze and apply rules to data sets does not change improve any technology or integrate the abstract idea into a practical application. Examiner points to MPEP 2106.05(a) for a discussion of cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.  As such, programming a generic processor to analyze and associate data to determine fraud in a “timely” manner to decrease the amount of chargebacks, which is also a business, not technical problem, is automating a manual process.
	Also, as stated in MPEP 2106.04(d), “In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP §§ 2106.05(b), 2106.05(c), and 2106.05(f). For example, in Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978), the Supreme Court noted that the "patent 
Applicant argues “Like in BASCOM, the claims recite an unconventional way (and inventive concept) in which technology operates. In this case, the claimed invention may unconventionally generate and apply rules to automatically identify descriptors to replace or provide an alternative to cryptic descriptions to reduce instances of DNR transactions in an electronic payment network. The widespread existence of DNR transactions and chargebacks illustrates that the claimed arrangement is not conventional”  Examiner respectfully disagrees.
The Examiner does not see the parallel between the claims of the instant case and those of BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, No. 15-1763 (Fed. Cir. June 27,2016)(Bascom hereinafter). In Bascom, the claims describe a filtering system by providing customized filters at a remote server. Specifically, in Bascom an ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested Bascom another group of claims describe a hybrid filtering scheme implemented on the ISP server comprised of a master-inclusive list, an individual-customizable set of exclusive lists, and an individual-customizable set of inclusive lists. The focus of the claims in Bascom is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. Specifically, the claimed invention in Bascom achieves other benefits over conventional filtering by providing Internet-content filtering in a manner that can be customized for a person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex. Hence, the Bascom claims are not directed to an abstract idea. On the other hand, Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Bascom was a technological solution to a technological problem (using an improved filtering technology rather than using conventional filtering technology) whereas Applicant’s invention is a business solution to a problem rooted in the abstract idea of determining fraud, which is mitigating risk. The arrangement of allowing the system, i.e. the processor and the payment network, to access a template (i.e. a data record), receiving information over a generic network, applying a “rule” to determine if a “descriptor” is 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor” and suitably programmed with instructions and the “payment network” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in determining fraud, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 13-32 under 35 U.S.C. 101 is maintained by the Examiner.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/12/2021